DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  
Information Disclosure Statement
3.	Information disclosure statements (IDS), submitted October 13, 2020 and June 16, 2021, have been received and considered by the examiner. 
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Torii JP2010-205474 in view of Usami JP2010-027361.
Regarding Claim 11-18, Torii discloses non-aqueous electrolyte solution battery comprising at least a positive electrode, a negative electrode, and an electrolyte solution for a non-aqueous solution battery (meeting Claim 15), the electrolyte solution for a non-aqueous solution battery comprising at least a non-aqueous solvent (e.g. cyclic carbonates, open-chain carbonates, and ionic liquids, para 0021, meeting Claim 14), a solute (e.g. LiPF6, LiBF4, LiN(CF3SO2)2, para 0020, meeting Claim 13), at least one first compound selected from the group consisting of bis(oxalato)boric acid salts and difluoro(oxalate)boric acid salts (e.g. lithium difluorooxalatoborate and lithium bis(oxalate)borate, para 0023) and present in a quantity from 0.01% by mass to 10% by mass or less, or specifically 1.0 wt% (paras 0024, 0044) based on the total amount of electrolyte solution for the battery, and at least one second compound represented by a vinyl-bearing silane additive dimethylvinylfluorosilane of general formula (2), Si(R3)x(R4)4-x, but where x=1, in the amount of 0.01 % by mass to 5% by mass, or specifically 1.0% by mass (paras 0028, 0044) based on the total amount of electrolyte solution for the battery (see paras 0020-0024, 0028-0029, 0044).  Torii fails to specifically disclose general formula (2)  Si(R3)x(R4)4-x wherein x=2-4.  However, in the same field of endeavor of non-aqueous electrolyte solutions for lithium ion secondary batteries, Usami discloses an economical non-aqueous electrolyte solution comprising a silicon compound additive having an unsaturated bond with the advantage that durability of the protective film on the negative electrode at high temperatures is enhanced, wherein the silicon additive represented by general formula (5) can be the following species:

    PNG
    media_image1.png
    511
    922
    media_image1.png
    Greyscale

where the species No. 22-26 can be represented by the claimed general formula (2) Si(R3)x(R4)4-x wherein R3 is a vinyl group, x=2 or 3 in each case (meeting Claim 12) or x=4, and R4 in some cases is methyl (meeting Claims 16 and 17), ethyl, or chloropropyl (which is a type of propyl group), and the compounds specifically match the following in Claim 18:  Claimed Compound 2 matches No. 22, Claimed Compound 8 matches No. 23, and the silicon additive general formula (5) is present in the same quantity as the vinyl fluorosilane compound disclosed by Torii, e.g. about .001% by mass to about 5% by mass (see e.g. paras 0020-0025).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use the general formula (5) silicon based compounds of Usami in the non-aqueous electrolyte solution of Torii because Usami teaches that these enhance the durability of the protective film formed on the negative electrode at high temperatures. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729